Smith, C. J.
Dissenting. I do not concur in the opinion that the plaintiff is not entitled io recover. It is true that under the former system of pleading and practice, technical •distinctions are made between declarations on special contracts and on the common counts, under which the nonsuit in this case would be required. But, as I understand, these technicalities are not recognized in the more rational and simple system of our present Code. The Constitution ■adopted in 1868 abolishes the distinction between actions at law and suits in equity, and the forms of all such actions and suits, and substitutes therefor a single form of action. Art. IV, § 1.
*168The complaint which supercedes the declaration is required to contain only a plain and concise statement of the-fads constituting a cause of action, without unnecessary repetition, each material allegation being numbered. C. C. P. § 93 (2). The judgment where there is an answer may be for any relief consistent with the case made by the complaint and embraced within the issue. § 219.
It is the apparent purpose of the new system, while simplifying the method of procedure, to afford any relief to which a plaintiff may be entitled upon the facts set out in his complaint, although misconceived and not specially demanded in his prayer. In the present case the essential facts are contained in the pleadings, and whether the remedy is on the special contract or on what are called the-common counts, it ought not to be denied. It is obvious-that the funds which were to be furnished by the defendants through the subscription list were relied on by the plaintiff, and necessary io enable him to carry out the-projected enterprise. Through their failure to perform their undertaking, the publication of the paper became impracticable, and its suspension and a sale of the materials were a necessity forced upon the plaintiff. Regarding this as a rescisión of the contract, it resulted from the-wrongful act of the defendants-, involving loss to the plaintiff, and excused him from further fruitless efforts to continue the publication, and gave him a right to compensation-against the defendants for damages caused by their violation of their engagements. The cases cited and commented' on in the argument of the defendants’ counsel, all proceed upon the distinctions in the form of the remedy between-actions on special contracts and those implied by law, and-do not apply to the present mode of legal procedure.
No error.
Per Curiam. Judgment affirmed*